Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION

                                                  No. 04-13-00232-CV

                                      IN RE Alberto Roman GONZALEZ

                                         Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Sandee Bryan Marion, Justice
                    Rebeca C. Martinez, Justice

Delivered and Filed: April 24, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 11, 2013, Relator Alberto Roman Gonzalez filed what is entitled “Suit in Equity

for the Enforcement of a Breach of Trust,” in part seeking mandamus relief. However, by

statute, this court only has the authority to issue a writ of mandamus against a “judge of a district

or county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX. GOV=T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude

the relief Gonzalez is requesting is not directed at a district or county court in our district and it is

not necessary to enforce our appellate jurisdiction.              Accordingly, the petition for writ of

mandamus is DISMISSED FOR LACK OF JURISDICTION.


                                                                       PER CURIAM


1
    There is no pending trial court proceeding.